                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

Y AHAIRA GONZALEZ, on behalf of                    )
herself and on behalf of all others similarly      )
situated,                                          )         Civil Action No. 7:19CV00058
                                                   )
        Plaintiff,                                 )
                                                   )         ORDER OF DISMISSAL
v.                                                 )
                                                   )
TIDAL BASIN HOLDING, INC. and                      )         By: Hon. Glen E. Conrad
VANGUARD EMERGENCY                                 )         Senior United States District Judge
MANAGEMENT,                                        )
                                                   )
        Defendants.                                )

        The court has before it the parties' stipulation of dismissal in this case filed pursuant to

Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure.

        It is accordingly,

                                      ADJUDGED and ORDERED

that the above-styled matter is DISMISSED without prejudice, each party to bear its own fees

and costs, and this case is stricken from the active docket of this court.

        The Clerk is hereby directed to send a certified copy of this order to all counsel of record.

                Enter this   1S"1>4    day of April, 2019.



                                                              ~~
                                                 Senior United States District Judge




     Case 7:19-cv-00058-GEC Document 20 Filed 04/16/19 Page 1 of 1 Pageid#: 88
